25 F.3d 1040NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.
Antonio B. SAMPANG, Plaintiff Appellant,v.Robert W. DETRICK, Defendant Appellee.
No. 93-2120.
United States Court of Appeals, Fourth Circuit.
Submitted April 12, 1994.Decided June 16, 1994.

Appeal from the United States District Court for the Western District of Virginia, at Abingdon.  Samuel G. Wilson, District Judge.  (CA-92-136-A).
Antonio B. Sampang, appellant pro se.
W.D.Va.
DISMISSED.
Before PHILLIPS and LUTTIG, Circuit Judges, and SPROUSE, Senior Circuit Judge.
PER CURIAM:


1
Appellant noted this appeal outside the thirty-day appeal period1 established by Fed.  R.App. P. 4(a)(1), failed to obtain an extension of the appeal period within the additional thirty-day period provided by Fed.  R.App. P. 4(a)(5), and is not entitled to relief under Fed.  R.App. P. 4(a)(6).  The time periods established by Fed.  R.App. P. 4 are "mandatory and jurisdictional."   Browder v. Director, Dep't of Corrections, 434 U.S. 257, 264 (1978) (quoting  United States v. Robinson, 361 U.S. 220, 229 (1960)).  Appellant's failure to note a timely appeal or obtain an extension of the appeal period deprives this Court of jurisdiction to consider this case.  We therefore dismiss the appeal.2  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
DISMISSED.



1
 The appeal period is measured from the date of entry of the judgment or order appealed from, in this case July 13, 1993, rather than from the date of entry of the corrected memorandum opinion.  See Fed.  R.App. P. 4(a)(1)


2
 We deny Appellant's Motion for a Change in Venue